Citation Nr: 1411044	
Decision Date: 03/18/14    Archive Date: 04/02/14

DOCKET NO.  10-38 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an increased initial rating, greater than 30 percent, for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

G.R. Waddington, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to February 1970.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran and his wife testified before the undersigned at a May 2012 Travel Board hearing.  The undersigned noted the issue on appeal and engaged in a colloquy with the Veteran toward substantiation of the claim.  See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  A transcript of the hearing is included in the claims file.

The electronic system does not contain additional documents pertinent to the present appeal.


FINDING OF FACT

With resolution of the doubt in the Veteran's favor, PTSD is characterized by symptoms tantamount to disturbances in motivation and mood and difficulty in establishing and maintaining effective work and social relationships. 


CONCLUSION OF LAW

The criteria for an initial rating of 50 percent for PTSD are approximated throughout the pendency of this appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.130, Diagnostic Code (DC) 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, sets forth VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant and her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The appeal for an increased initial rating stems from a granted claim of service connection and an assigned initial disability rating and effective date.  VCAA notice is not required for initial rating claims because the purpose that the notice is intended to serve has been fulfilled with the grant of service connection.  38 U.S.C.A. § 5103(a); see Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Prior to the initial rating decision in this matter, a March 2009 letter notified the Veteran of all five elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  Therefore, the duty to notify is satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. at 484; Quartuccio, 16 Vet. App. at 187. 

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's STRs, a private medical evaluation, and VA treatment records.  The Veteran has not identified any outstanding records or evidence.  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  When VA undertakes to provide a VA examination and/or a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

A VA mental health examination was performed in March 2009.  When compared with the Veteran's testimony during the May 2012 hearing, it is clear that the Veteran's predominant symptoms and their effect on his daily functioning have not changed since the last examination and at all events, the claim is presently granted in part. The March 2009 VA examination report is therefore adequate for rating purposes.  The examiner reviewed the claims file as well as the Veteran's medical, personal, and occupational history, examined the Veteran, and described his PTSD symptoms in sufficient detail to enable the Board to make a fully informed decision on this claim.  See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012).

The Veteran has not stated and there is no other evidence indicating that there has been a material change in the severity of his PTSD symptoms since he was last examined by a VA examiner in March 2009, as noted by his May 2012 testimony.  See 38 C.F.R. § 3.327(a); see also July 2009 Private Psychological Evaluation Report (stating that the Veteran's PTSD symptoms became exacerbated after her retired in 2006-approximately three years prior to the March 2009 VA examination).  Accordingly, VA's duty to obtain a VA examination in relation to the Veteran's PTSD disorder has been met.  38 C.F.R. § 3.159(c)(4); Barr, 21 Vet. App. at 312.

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

The Merits of the Claim

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the weight of the evidence is in approximate balance and the claim will be granted on this basis. 38 U.S.C.A 
§ 5107(b) (West 2002); Alemany v. Brown, 9 Vet.App. 518 (1996); Brown v. Brown, 5 Vet.App. 413 (1993) (under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the claimant shall prevail upon the issue). A 50 percent disability evaluation, but not greater, will be granted. 

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R., Part IV (2013).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2013).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Separate DCs identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2013).  Otherwise, the lower rating will be assigned.  Id.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2013).  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14.  However, the evaluation of the same disability or its manifestation under various diagnoses, which is known as pyramiding, is to be avoided.  Id.

The Veteran's service-connected PTSD has been evaluated at 30 percent disabling under the General Rating Formula for Mental Disorders, which assigns ratings based on particular symptoms and the resulting functional impairment(s).  See 38 C.F.R. § 4.130, DC 9411.  The General Rating Formula is as follows:

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

The symptoms associated with each rating in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list; rather, they serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Thus, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the DC.  See id.  VA must consider all symptoms of a claimant's disorder that affect his or her occupational and social impairment, including, if applicable those identified in the American Psychiatric Association : Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  See Mauerhan, 16 Vet. App. at 443.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the DC, the appropriate, equivalent rating will be assigned.  Id.  In this regard, VA shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126.  Although VA considers the level of social impairment, it does not assign an evaluation based solely on social impairment.  Id. 

In evaluating psychiatric disorders, VA also considers a claimant's Global Assessment Functioning (GAF) scores, which are based on a scale set forth in the DSM-IV reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996); DSM-IV.  According to DSM-IV, a score of 61-70 indicates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  A score of 51-60 indicates "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  A score of 41-50 indicates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  A score of 31-40 indicates "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work)."  Id.  The Court has found that certain scores may demonstrate a specific level of impairment.  See Richard, 8 Vet. App. at 267 and Bowling v. Principi, 15 Vet. App. 1, 14-15 (2001) (observing that a GAF score of 50 indicates serious impairment).

Although an examiner's classification of the level of psychiatric impairment reflected in the assigned GAF score is probative evidence of the degree of disability, such a score is by no means determinative of the rating assigned by VA in evaluating a psychiatric disorder under the rating criteria.  See 38 C.F.R. §§ 4.2, 4.126 (2011); VAOPGCPREC 10-95 (March 31, 1995).  Rather, VA must take into account all of the claimant's symptoms and resulting functional impairment as shown by the evidence of record in assigning the appropriate rating, and will not rely solely on the examiner's assessment of the level of disability at the moment of examination.  See 38 C.F.R. § 4.126.

The Veteran screened positive for PTSD in February 2009 and was diagnosed as having PTSD in March 2009.  See February 2009 and March 2009 VA Treatment Records.  He reported poor sleep with ongoing nightmares, intrusive memories and flashbacks from his time in Vietnam, avoidance of activities that might trigger memories of Vietnam, depression and feelings of hopelessness and a shortened life span, compulsions to secure his surroundings (checking doors and mapping exit routes), hypervigilance, anger outbursts, discomfort in crowds and/or among unfamiliar persons, and poor concentration.  According to the Veteran, his symptoms restrict his ability to make friends and to sustain social relationships and prevented him from pursuing his desired career (history teacher).  He managed his symptoms by "being a workaholic."  Although the Veteran has had frequent suicidal thoughts in the past, he stated that his suicidal ideation had diminished since seeking treatment at the VA in early 2009.  See March 2009 VA Treatment Records.

VA treatment records do not chronicle significant social and/or occupational limitations.  See February 2009 and March 2009 VA Treatment Records.  The Veteran reports that he and his wife have been married since 1971 and live together with their adult son who is autistic.  He also reports that his wife is very supportive and that he has good familial relationships and a limited number of friends.  The Veteran worked at Ford Motor Company (Ford) between 1966 and 2006, with a brief absence due to military service.  He retired from working at the Ford and currently helps his son manage his lawn care business.

Similarly, VA clinical findings indicate that the Veteran's current PTSD symptoms are generally mild, although the Veteran's predominant and near-constant symptom is depression - a disturbance of mood.  During a VA consultation in February 2009, he appeared periodically angry and tearful, but was goal-oriented, demonstrated intact thought and sensory processes, and was appropriate in his dress and demeanor.  During a VA consultation in March 2009, the Veteran exhibited some irritability, but remained polite and cooperative and was oriented to time, person, and place.  He exercised fair judgment and insight and was able to focus throughout the mental health consultation.

In March 2009, a VA examiner noted the Veteran denied any violence associated with his anger outbursts, memory problems, auditory or visual hallucinations, inappropriate behavior, and/or obsessive or ritualistic behavior.  In addition, he "strong[ly] denied any suicidal ideations."  However, he reported that his moodiness and irritability have caused marital problems, but that his wife is very tolerant of his mood and that he has bad dreams "now and again."  He also reported that he helps his autistic son "a lot," is involved in the son's lawn care business and accompanies him on jobs, and tries to go fishing "now and then."  

The Veteran appeared anxious an examination; however, he exhibited spontaneous speech, good eye contact, neutral mood, and was cooperative throughout the examination.  He was well-oriented to time, person, and place and exhibited logical and goal-oriented thought processes as well as fair judgment, insight, and intelligence.  The Veteran also exhibited good personal hygiene and the examiner concluded that he was able to manage his finances.  The VA examiner assigned the Veteran a GAF score of 65, which is indicative of mild symptoms and limitations in social and occupational functioning.

In the same month as the VA examination (March 2009), the Veteran's wife submitted a statement in which she described the Veteran's PTSD symptoms.  She stated that the Veteran has nightmares and flash backs of his time in Vietnam, disturbed sleep, is often disoriented when he wakes, lacks close male friendships, and is irritable and angry on occasion.

In June 2009, the Veteran stated that he has no contact with friends or co-workers, avoided having contact with his colleagues at Ford Motor Company, and has panic attacks and short-term memory loss.  See June 2009 NOD.

In July 2009, approximately four months after his VA mental health examination, the Veteran underwent a psychological assessment and employability evaluation conducted by a private psychologist.  The evaluating psychologist found that the following symptoms resulted in severe social, personal, and occupational impairment: poor concentration; generalized anxiety with occasional panic attacks; "waves" of memory loss; flashbacks and intrusive thoughts; sleep disturbance, to include insomnia and nightmares; overwhelming feelings of anger and sorrow; social withdraw and isolation, to include "waves of rockiness in his personal relationships"; and bouts of severe depression.  The psychologist noted that the Veteran avoids activities that might trigger memories of Vietnam, has lost interest in activities that he previously enjoyed, is hypervigilant and security minded, and demonstrated an exaggerated startle response on examination.  She assigned the Veteran a GAF score of 45, which is indicative of serious symptoms such as suicidal ideation and severe obsessional rituals.  She concluded that the Veteran's symptoms were exacerbated by his retirement in 2006 and that he is not capable of sustaining substantial gainful employment.

At the May 2012 Board hearing, the Veteran endorsed nightmares (2-3 times a week) and interrupted sleep; sleep apnea; outbursts of anger; suicidal ideation; and poor concentration.  He stated that during his almost forty years at Ford he had a reputation for being a "good worker" even though he was never promoted.  He also stated that he continues to assist his autistic adult son with his lawn care business.  The Veteran testified that he does not do well in social situations, has few friends, and that the likes of news reports for Afghanistan trigger memories of Vietnam.  However, he also testified that he attends social events at local senior centers, has attended church services for the last three years, and that he researches aspects of the Vietnam War.  He testified that he is prescribed Trazodone and Citalopram for his symptoms, often feels depressed, and denied having problems maintaining personal hygiene. 

The mandate to accord the benefit of the doubt is triggered when the evidence has reached such a stage of balance. In this matter, the Board is of the opinion that this point has been attained. Because a state of relative equipoise has been reached in this case, the benefit of the doubt rule will therefore be applied and a 50 percent rating will be granted. See Alemany v. Brown, 9 Vet.App. 518 (1996); Brown v. Brown , 5 Vet.App. 413 (1993).

Although many of the symptoms reported by the Veteran do not approximate particulars for a rating in excess of 30 percent (e.g., his testimony regarding his occupational and social activities weighs against finding that his psychiatric symptoms result in reduced reliability and productivity), the Veteran appears to have a relatively constant mood of depression.

The July 2009 private psychologist's opinion that the Veteran's PTSD symptoms result in severe social limitations does not align with the Veteran's statements regarding his social relationships and activities.  The Veteran's testimony that he attends social functions at local senior centers as well as church services suggests that, although he may have few close friends, he is not socially isolated.  In fact, the Veteran testified that he started attending church services in 2009-three years after the psychologist determined that his PTSD symptoms became exacerbated-to suggest that he is willing to initiate social interaction, albeit on a limited basis.  Moreover, the Veteran has consistently maintained that he has a close relationship with his wife, to whom he has been married for over forty years, and his adult son.  

The Veteran's testimony regarding his social functioning diminishes the probative value of the private psychologist's opinion. The probative value of the July 2009 private psychologist's opinion is further diminished by the fact that the Veteran's statements regarding his employment history do not suggest that his PTSD symptoms result in severe occupational limitations.  Specifically, the Veteran's testimony that he is heavily involved in his son's lawn care business undermines the psychologist's conclusion that his symptoms prevent him from sustaining substantial gainful work.  In addition, the Veteran cares for his son on a daily basis, frequently accompanies his son on lawn care jobs, and occasionally leaves home to go fishing.  In this last respect, the Veteran appears to be able to have limited interaction with individuals on an occupational as well as social level.

Further, the private psychological assessment and employability evaluation does not account for the Veteran's testimony that "[t]he wars in Afghanistan and Iraq bought it [his PTSD-related problems] all to the surface again."  March 2009 VA Treatment Records.  The psychologist's determination that the Veteran's PTSD symptoms became exacerbated after his retirement in 2006 is consistent with the Veteran's reports that he suppressed his PTSD-related symptoms by dedicating himself to his work.  However, this determination ignores the Veteran's statement that his symptoms were triggered by news coverage of the wars in Afghanistan (October 2001 to the present) and Iraq (March 2003 to December 2011) as this statement implies that his PTSD symptoms became pronounced prior to his retirement from Ford.  Although not determinative, the Veteran's statement that the wars in Afghanistan and Iraq aggravated his PTSD symptoms combined with the fact that he retired from Ford at a time of company-wide layoffs-he was not terminated for mental health reasons-further suggests that his PTSD symptoms did not severely impair his ability to maintain substantial gainful employment.

In contrast, the VA examiner's opinion-rendered four months prior to the July 2009 private psychological evaluation-is entitled to significant probative weight.  The examiner's conclusion that the Veteran has mild PTSD symptoms is consistent with the Veteran's testimony that he is a good worker who was employed for almost forty-years by the Ford Motor Company and who is heavily involved in his son's business.  The conclusion is also consistent with the Veteran's testimony that he has a good familial relationships and attends social events such as church services.  Thus, the probative value of the VA examiner's opinion outweighs the probative value of the private opinion, as the former more accurately adheres to the Veteran's reported symptomology and functionality. That stated, however, it is apparent from the report that the Veteran's mood disturbance of depression is relatively constant

The private psychologist's opinion that the Veteran's PTSD symptoms render him "[in]capable of sustaining substantial gainful work activity" raises the issue of entitlement to a total disability rating based on individual unemployability (TDIU).  See 38 C.F.R. §§ 3.340, 4.16 (2013); Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  Although the issue of TDIU has been raised by the record, the Veteran's 40-year employment history, voluntary retirement from Ford, and ongoing involvement in his adult son's lawn care business do not suggest that his PTSD disorder is sufficiently incapacitating to prevent him from obtaining or maintaining substantial gainful employment.  The issue of TDIU is denied. 

The Board has considered whether the evaluation of the Veteran's service-connected PTSD disorder should be referred for extraschedular consideration.  See 38 C.F.R. § 3.321(b) (2013); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, an assigned rating may be adequate to address the average impairment in earning capacity caused by the disability, but not completely account for the Veteran's individual circumstances.  Thun, 22 Vet. App. at 114.  When an assigned rating is deemed inadequate, the case may be referred for extraschedular consideration.  Id.

In Thun, 22 Vet. App. at 115, the Court held that the determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry.  First, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.  This first element is a threshold element and requires the Board to compare the severity and symptomatology of the claimant's service-connected disability with the rating-schedule for that disability.  See id.  If the rating criteria reasonably describe the claimant's disability level and symptomatology, the assigned schedular evaluation is adequate and no referral is required.  Id.  Second, if the schedular criteria are found to be inadequate to evaluate the claimant's disability, the Board must determine whether the exceptional disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id.  If so, then under the third step of the inquiry the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

Referral for extraschedular consideration is not warranted.  A comparison of the Veteran's current PTSD symptoms and the relevant rating criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  The Veteran's PTSD disorder is manifest by anxiety, depressed mood, panic attacks, chronic sleep impairment, and mild memory loss.  See 38 C.F.R. § 4.130, DC 9411.  Moreover, the Veteran reported that he helps run his son's lawn care business and accompanies his son on work outings.  See March 2009 VA Examination Report.  Thus, the Veteran does not have symptoms that have been left uncompensated or unaccounted for in the assignment of his schedular rating.  See Thun, 22 Vet. App. at 115.

In summary, the available schedular evaluations are adequate to rate the Veteran's PTSD disorder and the first step of the inquiry is not satisfied.  See Thun, 22 Vet. App. at 115.  In the absence of this threshold finding, there is no need to consider the second step of the inquiry, namely whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See id. at 118-19.  Thus, the schedular criteria are adequate to rate the Veteran's PTSD disorder and referral for extraschedular consideration is not warranted.


ORDER

A 50 percent initial rating, but not more for PTSD is granted.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


